Citation Nr: 0205727	
Decision Date: 06/03/02    Archive Date: 06/13/02

DOCKET NO.  94-46 611	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri



THE ISSUE

Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD), currently evaluated as 50 percent 
disabling.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The veteran served on active duty from October 1951 to 
September 1953.  This matter came to the Board of Veterans' 
Appeals (Board) on appeal from a July 1994 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Houston, Texas.  In October 1996 and October 1998 the 
Board remanded the case for further development.  Thereafter, 
the claims files were transferred to the RO in St. Louis, 
Missouri.  The requested development has been completed and 
the case has been returned to the Board for further appellate 
action.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained.

2.  The veteran has nonservice-connected dementia 
symptomatology that is superimposed upon his service-
connected PTSD.

3.  The veteran's PTSD is manifested primarily by subjective 
complaints including nightmares with sleep disturbance, 
flashbacks, irritability, anger outbursts and trouble 
concentrating and with memory as well as objective evidence 
of no more than considerable social and industrial and no 
evidence of hallucinations, impairment of judgment or insight 
due exclusively to his PTSD.

4.  There is no indication that the veteran has a severely 
impaired ability to establish and maintain effective or 
favorable relationships with people or to obtain or retain 
employment due to his PTSD symptoms exclusively; or that his 
PTSD symptoms solely cause occupational and social impairment 
in most areas.



CONCLUSION OF LAW

The criteria for a rating in excess of 50 percent for PTSD 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 3.102, 3.321(b)(1), 4.1-4.7, 4.21, 4.130, 
Diagnostic Code 9411 (2001); 38 C.F.R. § 4.132, Diagnostic 
Code 9411 (1996).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  This 
liberalizing law is applicable to this appeal.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  To implement the 
provisions of the law, the VA promulgated regulations 
published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).  
The Act and implementing regulations essentially provide that 
VA will assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions.  

The Board finds that while this law was enacted during the 
pendency of this appeal, and thus, has not been considered by 
the RO, there is no prejudice to the veteran in proceeding 
with this appeal.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).

Following receipt of his claim the veteran was sent 
correspondence and information concerning evidence needed to 
support his claim.  In particular, he was notified of the 
evidence needed to support his claim in copies of the June 
1994 rating decision sent to him and in the Statement of the 
Case issued in September 1994 and Supplemental Statements of 
the Case issued thereafter.  He was also provided VA 
psychiatric examinations.  The Board remanded the veteran's 
claim in October 1996 and October 1998.  The Board finds that 
the veteran has been fully informed of what additional 
evidence and information is required with regard to his 
claim.  Since he has not indicated that there is any further 
relevant evidence available, there is no reasonable 
possibility that any further assistance would aid the veteran 
in substantiating his claim.  See Dela Cruz v. Principi, 15 
Vet. App. 143 (2001).  

Factual Background

Service connection was granted for PTSD in a July 1993 rating 
decision and assigned a noncompensable evaluation.  
Thereafter, the veteran reopened his claim.  A June 1994 
rating decision increased the veteran's evaluation to 10 
percent.  The veteran appealed the decision.  In October 
1996, the Board remanded the claim and a November 1997 rating 
decision increased his evaluation to 30 percent for PTSD.  
The case was again remanded for further development in 
October 1998.  A March 2001 rating decision increased the 
veteran's PTSD evaluation to the current 50 percent.  

VA treatment records, dated in February 1993, show the 
veteran complained of severe memory problems, poor 
concentration and a loss of spatial orientation with frequent 
confusion.  The veteran frequently lost track of conversation 
topics and was a poor historian because of his memory gaps.  
In March 1993, a Minnesota Multiphasic Personality Inventory 
(MMPI) study was conducted which showed similar profiles to 
the veteran's were often seen as hyperactive, restless and 
indecisive and spent a great deal of time in daydreaming and 
fantasizing, and displayed marginal reality testing at best.  
The study further indicated the veteran was likely to show 
poor social judgment and that there was evidence of a thought 
disorder with paranoid mentations.  Feelings of perplexity, 
depression and anxiety were usually found in combination with 
hostility, irritability and social withdrawal.  The veteran's 
cognitive abilities appeared to have deteriorated since 1990 
and his characteristics were consistent with an organic 
personality disorder, a possible thought disorder and 
dementia.  A December 1993 medical certificate indicates the 
veteran had recent increased anger and interrelational 
problems with his family.  In January 1994, he was detained 
after battering his wife; he had suicidal thoughts and was 
evaluated.  He complained of flashbacks and poor anger 
control.  His mood was depressed to euthymic, he was oriented 
in three spheres, and was coherent.  The diagnosis was severe 
PTSD.

During his May 1993 VA psychiatric examination, the veteran 
complained of frequent nightmares and flashbacks, nervousness 
and irritability.  He complained of a poor memory, feelings 
of confusion, hyperstartle response and an inability to get 
along with others.  Examination revealed the veteran to be 
cooperative and friendly, with fluent speech that was normal 
in rate and rhythm.  There was no apparent agitation or 
unusual mannerisms.  Mood was euthymic and his affect 
appropriate to his thought content.  Thought processes were 
sometimes somewhat difficult to follow, but there was no 
actual looseness of association, flight of ideas, paranoid 
thinking or any signs or symptoms of psychosis.  He had no 
suicidal or homicidal ideation.  He was alert and oriented to 
time, place and person.  He had difficulty with subtraction 
of serial 7's and became confused and flustered.  There was 
mild impairment of his judgment and insight.  The diagnosis 
was PTSD.

A January 1994 VA discharge summary shows the veteran was 
admitted because of increased incidence of nightmares and 
flashbacks with increased agitation.  He had a history of 
PTSD symptoms as well as having been in a coma for one week 
following a car accident in 1964.  After the accident, his 
temper grew worse.  He had episodes of violent outbursts 
against his wife and children.  In the last four years, his 
memory had deteriorated and he would forget where he was at 
the moment or how to get home.  He slept four to six hours a 
night.  Examination revealed no increase or decrease in his 
psychomotor activity.  His speech was normal in rate, volume 
and spontaneity.  His mood was mildly depressed and his 
affect showed no increased or decreased range or intensity.  
He was slightly hostile.  There was no evidence of lability.  
He was alert and oriented in three spheres.  His judgment and 
insight were poor.  His thought processes were clear, logical 
and goal-directed.  There was no flight of ideas or looseness 
of associations.  Nor was there evidence of delusions or 
hallucinations.  He had no suicidal or homicidal ideation.  
During his hospitalization, his medication was increased, and 
there was some improvement in irritability.  It was indicated 
that due to his dementia and organic personality syndrome, 
there was poor potential for progress.  The discharge 
diagnoses included PTSD, dementia, explosive type organic 
personality syndrome, and borderline personality disorder.

VA treatment records, dating from May 1994 to January 1997, 
indicate the veteran was diagnosed with PTSD and organic 
personality disorder in May 1994.  Treatment records through 
April 1995 indicate his PTSD was in remission.  In February 
1997, he was assessed with cognitive problems and PTSD 
symptoms.  

A May 1997 VA social work assessment examination shows the 
veteran complained of persistent and recurrent intrusive 
distressing recollections of his Korean experiences, 
nightmares and flashbacks.  He felt detached from others and 
isolated himself, even from his own family.  He had few 
friends.  A month earlier, his wife had died, in a possible 
suicide.  He also complained of increased arousal, sleep 
problems, irritability with anger outbursts, difficulty 
concentrating, hypervigilance and exaggerated startle 
response.  His difficulty concentrating and his tendency to 
withdraw from others industrially impaired him.  The examiner 
opined that a 10 percent rating did not accurately reflect 
the degree of the veteran's disability.  His behavior was 
evident for inflexibility that would have caused significant, 
if not profound, difficulties with his working for others.  
He also had difficulty establishing and maintaining effective 
and wholesome relationships with others, including his 
family.

A May 1997 VA psychiatric examination report included a 
notation that the veteran's claims file and the social 
assessment were reviewed.  The veteran complained of insomnia 
due to his Korean experiences.  He complained of nightmares 
and problems with his concentration and reported being 
socially isolated.  He denied any suicidal or homicidal 
ideation, but admitted to hearing voices and to some 
delusions.  He had difficulty with the examination.  He was 
unable to do serial 7 subtractions or to identify the date or 
current president.  He appeared somewhat confused, his affect 
was irritated and his insight poor.  His judgment was 
impaired, and it was difficult to assess his intellectual 
functioning because of his cognitive disorder.  The diagnoses 
included PTSD and dementia.  A Global Assessment of 
Functioning (GAF) score of 40 was assessed because of his 
serious impairment with relationships with friends and family 
and in judgment, as well as some hallucinations.  The 
examiner found it difficult to determine exactly what 
percentage of his symptoms and disability were related to his 
PTSD and what were related to dementia.  However, he opined 
that the veteran's dementia appeared to be his most limiting 
factor.  

During his February 1998 VA psychiatric examination, the 
veteran complained of intrusive thoughts, occasional 
nightmares, problems with sleep and concentration.  He 
reported detachment and estrangement from others with 
avoidant behavior.  His claims file was reviewed.  During the 
examination, he appeared anxious and apologetic with sporadic 
eye contact.  His mood was euthymic and his affect was fairly 
neutral with an intact range and reactivity.  His flow of 
thought was generally goal directed with some perseveration 
over accuracy of responses.  He denied suicidal or homicidal 
ideation, auditory or visual hallucinations or delusions.  He 
was able to maintain personal hygiene as well as other 
activities of daily living.  He was oriented in all spheres.  
He denied obsessive or ritualistic behavior or panic attacks.  
His concentration was poor.  The diagnosis was PTSD and a GAF 
of 65 was assigned.  The examiner found the veteran competent 
to handle VA benefits.

VA treatment records, dating from February to October 1998, 
show repeatedly diagnosed PTSD, cyclothymic disorder versus 
bipolar affective disorder and mood disorder secondary to 
general medical condition.  His GAF scores during this period 
ranged from 50 to 60.

An April 1999 VA psychiatric examination report noted that 
the veteran's claims file was reviewed.  It was related that 
he suffered from numerous infirmities, primarily a 
cerebrovascular accident, hypothyroidism and hypertension.  
He complained primarily of memory, concentration and sleep 
problems.  He preferred to be left alone and denied any 
feelings for his family.  He continued to have recurrent 
recollections of Korea, but when further questioned, he 
became antagonistic and somewhat defiant.  Examination 
revealed cognitive and memory impairment.  His speech was 
slow in rate and rhythm.  His affect ranged from hostility to 
tearfulness and his mood was depressed.  His thought flow was 
rather concrete.  He denied any suicidal or homicidal 
ideation, and denied any delusions or hallucinations.  His 
insight and judgment were poor to his current life skill 
functional ability.  The examiner opined that he was 
incompetent to handle his financial affairs.  The diagnoses 
included PTSD and dementia.  The examiner opined that the 
majority of the veteran's impaired cognitive as well as life 
skills and social ability were directly related to his memory 
impairment.  This was the hallmark of dementia, which was the 
primary diagnosis.  A GAF score of 35 was assessed relating 
directly to his severe memory impairment.  

A May 1999 addendum to the April 1999 examination notes that 
the examiner could not provide a GAF for the veteran's PTSD 
because the severity of his dementia and cognitive 
deterioration superimposed on his overall global functioning.

Subsequent VA treatment records, dating to August 2001 show 
ongoing treatment for PTSD and a mood disorder secondary to 
the veteran's general medical condition, and cerebrovascular 
accident.  These treatment records show consistent GAF scores 
of 50.

Analysis

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  38 C.F.R. § 4.2; 
Francisco v. Brown, 7 Vet. App. 55 (1994).

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), and these ratings are based, as far as 
practicable, upon the average impairment of earning capacity 
in civil occupations.  38 U.S.C.A. § 1155.


The veteran's PTSD is evaluated as 50 percent disabling under 
Diagnostic Code (Code) 9411.  During the pendency of his 
appeal, VA promulgated new regulations amending the rating 
criteria for mental disorders, effective November 7, 1996. 
See 61 Fed. Reg. 52,695 (1996) (codified at 38 C.F.R. pt. 4).  
Generally, where the law or regulation changes after a claim 
has been filed or reopened but before the administrative or 
judicial appeal process has been concluded, the version most 
favorable to the veteran will apply.  Karnas v. Derwinski, 1 
Vet. App. 308, 313 (1991).  However, when amended regulations 
expressly state an effective date and do not include any 
provision for retroactive applicability, application of the 
revised regulations prior to the stated effective date is 
precluded, notwithstanding Karnas. See 38 U.S.C.A. § 
5110(g)(West 1991).  Thus, in this case, only the previous 
version of the rating criteria may be applied through 
November 6, 1996.  As of November 7, 1996, the Board will 
apply whichever version of the rating criteria is more 
favorable to the veteran.  The Board notes that the RO has 
provided the veteran with the old and revised versions of the 
regulations regarding psychiatric disability.

Under the regulations applicable prior to November 7, 1996, a 
50 percent evaluation was warranted for symptomatology that 
resulted in considerable social and industrial impairment.  A 
70 percent evaluation was warranted where the ability to 
establish and maintain effective or favorable relationships 
with people was severely impaired, and the psychoneurotic 
symptoms were of such severity and persistence that there was 
severe impairment in the ability to obtain or retain 
employment.  A 100 percent evaluation was warranted (1) when 
the attitudes of all contacts except the most intimate are so 
adversely affected as to result in virtual isolation in the 
community; (2) where there are totally incapacitating 
psychoneurotic symptoms bordering on gross repudiation of 
reality with disturbed thought or behavioral processes 
associated with almost all daily activities such as fantasy, 
confusion, panic, and explosions of aggressive energy 
resulting in profound retreat from mature behavior; or (3) 
where the veteran is demonstrably unable to obtain or retain 
employment.  38 C.F.R. § 4.132, Diagnostic Code 9411 (1996).

Under the amended regulations, a 50 percent evaluation is 
warranted when there is occupational and social impairment 
with reduced reliability and productivity due to such 
symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  A 70 percent rating is warranted when there 
is occupational and social impairment with deficiencies in 
most areas, such as work, school, family relations, judgment, 
thinking, mood, due to such symptoms as: suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and the inability to establish and maintain 
effective relationships.  A 100 percent rating is warranted 
if there is total occupational and social impairment, due to 
such symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; gross 
inappropriate behavior; persistent danger of hurting self or 
others; intermittent inability to perform activities of daily 
living (including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation or own name.  38 C.F.R. 
§ 4.130, Diagnostic Code 9400.

The regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.

The veteran has subjective complaints of sleep disturbance, 
irritability, anger outbursts, flashbacks and social 
isolation.  Throughout the record, he has complained of 
memory loss and confusion.  As early as the January 1994 VA 
hospitalization, it was indicated that due to his dementia 
and organic personality syndrome, there was poor potential 
for progress.  Although several VA examiners show severe 
social and employment impairment and gave the veteran GAF 
scores that indicate some impairment in reality testing or 
communication, these cognitive and social impairments were 
primarily attributable to his diagnosed dementia, which is 
not service-connected.  The April 1999 VA examiner noted the 
veteran's primary diagnosis was dementia and opined that the 
severity of his dementia and cognitive deterioration 
superimposed on his overall global functioning.  The examiner 
further opined that the majority of the veteran's cognitive, 
life skills and social impairment was directly related to his 
memory impairment that was a hallmark symptom of dementia.  
Moreover, those VA examinations and treatment records 
indicating only PTSD and/or mood disorder diagnoses 
consistently show higher GAF scores indicative of symptoms 
moderate to serious in severity.  VA treatment records in 
1994 and 1995 indicate the veteran's PTSD symptoms were in 
remission.  Given this evidence, the Board cannot conclude 
that the veteran's disability picture, attributed solely to 
his PTSD symptoms, more nearly approximates the criteria 
required for a 70 percent rating under either version of 
Diagnostic Code 9411.  38 C.F.R. § 4.7.  Therefore, the 50 
percent rating is in order.

In addition, as discussed above, the Board finds that an 
extra-schedular rating is not warranted in this case. 38 
C.F.R. § 3.321(b)(1).  Again, there is no evidence of recent 
psychiatric hospitalization for his PTSD symptoms alone.  
Moreover, the current evidence does not suggest that the PTSD 
has exclusively caused his unemployment.  In this respect, 
the veteran has been diagnosed with other psychiatric 
disabilities and his inability to work is attributable to 
those psychiatric disabilities.



ORDER

An increased evaluation for PTSD is denied.



		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

